DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, Claims 12-17 in the reply filed on Feb. 02, 2022 is acknowledged.
Claims 1-11 have been canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hashimoto (2020/0367071).
Regarding claim 12, Hashimoto discloses a receiver (see fig.1, element 2 and its description) comprising: a reception unit configured to receive identification information transmitted from a predetermined transmitter according to common setting information that is common in a plurality of transmitters among setting information used in the transmitters for setting for transmitting information (see fig.1, elements 1s, 2,  paragraphs [0017], [0100-0101] and its description); and an acquisition unit configured to acquire non-common setting information associated with the received identification 
Regarding claim 13, Hashimoto further discloses the acquisition unit is configured to transmit the received identification information to the information processing device through a network, and receives and acquires the non-common setting information transmitted from the information processing device through the network (see fig.2, elements 2, 331/3, paragraphs [0036], [0047-0050] and its description).
Regarding claim 14, Hashimoto further discloses the reception unit is configured to perform setting for receiving information to be transmitted by the transmitter according to the non-common setting information and to receive predetermined information transmitted from the transmitter using the same information as the non-common setting information (see fig.1, elements 1, 2, 3, fig.2, element 331, fig.4,  paragraphs [0008], [0012], [0047-0050] and its description).
Regarding claim 15, Hashimoto further discloses the reception unit is configured to detect the same synchronization signal as a synchronization signal indicated by the common setting information and used when the plurality of transmitters transmit their identification information and to receive the identification information added with the synchronization signal and transmitted (see fig.1, elements 1s, 2,  paragraphs [0017], [0100-0101] and its description).
Regarding claim 16, Hashimoto further discloses the reception unit is configured to receive the identification information multiplexed through the same multiplexing method as a multiplexing method indicated by the common setting information and used when the plurality of transmitters transmit their identification information and transmitted (see figs.1-3, elements  1s, 2, 3, paragraphs [0036], [0017], [0100-0101] and its description).
Regarding claim 17 recites limitations substantially similar to the claim 12. Therefore, these claims were rejected for similar reasons as stated above. 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647